Per Curiam.

We are not inclined to interfere with the decision of the justice below opening the defaults, and if a review was asked for solely on the.merits, we should affirm the orders. The point, however, is made that the orders appealed from do not comply with the requirements of chapter 748 of the Laws of 1896, amending section 1367 of the Consolidation Act, which, among other things, provides that the order of a justice) on opening a default “ shall recite and contain the grounds for the order.” The objection is well taken, as the justice has utterly failed to comply with this requirement. This is fatal to the orders, and calls for a reversal. Colwell v. Devlin, 20 Misc. Rep. 355.
Orders reversed, with costs, and causes remitted to Municipal Court of the City of Hew York, borough of Manhattan, fourth district, for the entry of proper orders upon notice!
Present: Beekmah, P. J., G-ildebsleeve and Gtegebioh, JJ.
Orders reversed, with costs, and causes remitted to Municipal Court for entry of proper orders on notice..